People v Maldonado (2021 NY Slip Op 07558)





People v Maldonado


2021 NY Slip Op 07558


Decided on December 29, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
LARA J. GENOVESI, JJ.


2019-10319
2019-10322
(Ind. Nos. 4506/18, 2844/19)

[*1]The People of the State of New York, respondent,
vAlfredo Maldonado, appellant. 


Janet E. Sabel, New York, NY (Naila S. Siddiqui of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Terrence F. Heller, and Arieh Schulman of counsel; Yael Golan on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, (1) as limited by his motion, from a sentence of the Supreme Court, Kings County (Joanne D. Quinones, J.), imposed August 16, 2019, under Indictment No. 2844/19, upon his plea of guilty, on the ground that the sentence was excessive, and (2) from a judgment of the same court rendered August 16, 2019, convicting him of menacing in the third degree under Indictment No. 4506/18, upon his plea of guilty, and imposing sentence. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738), with respect to the appeal from the judgment rendered under Indictment No. 4506/18, in which she moves for leave to withdraw as counsel for the appellant.
ORDERED that the sentence imposed under Indictment No. 2844/19 is affirmed; and it is further,
ORDERED that the judgment rendered under Indictment No. 4506/18 is affirmed.
The sentence imposed under Indictment No. 2844/19 was not excessive (see CPL 470.15[6][b]; People v Suitte, 90 AD2d 80).
With respect to the appeal from the judgment rendered under Indictment No. 4506/18, we are satisfied with the sufficiency of the brief filed by the defendant's assigned counsel pursuant to Anders v California (386 US 738), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues that could be raised on the appeal from that judgment. Counsel's application for leave to withdraw as counsel is, therefore, granted (see id.; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252).
MASTRO, J.P., HINDS-RADIX, BRATHWAITE NELSON and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court